While an inmate at Clinton Correctional Facility in Clinton County, petitioner was placed in involuntary protective custody following a hearing at which it was determined that a threat to his life had been made by another inmate. Petitioner commenced this CPLR article 78 proceeding challenging that determination.
The Attorney General has informed this Court that petitioner has been transferred to another correctional facility, where he resides in the general population. Inasmuch as petitioner has received all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Allah v Goord, 257 AD2d 932, 932 [1999]; Matter of Rodriguez v Coombe, 233 AD2d 647, 647 [1996]; Matter of Graham v Scully, 113 AD2d 990, 991 [1985]). To the extent that petitioner alleges that his inmate status report contains inaccurate information regarding the involuntary protective custody determination, that claim is not the proper subject of this proceeding. Petitioner’s challenge to the accuracy of his institutional records should be made pursuant to the procedures set forth in 7 NYCRR part 5 (see Matter of Cullum v Goord, 45 AD3d 1212, 1212 [2007]; Matter of Encarnacion v Goord, 28 AD3d 848, 849 [2006], lv denied 6 NY3d 712 [2006]).
Mercure, J.P., Spain, Lahtinen, Malone Jr. and Kavanagh, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.